DETAILED ACTION
	This action is in response to the amendment filed 9/21/2021. Currently, claims 1, 3-5, 7-10, 12-14, 16 and 17 are pending in the application. Claims 2, 6, 11 and 15 are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to claims 1 and 9 are sufficient to overcome the previous objection to claims 1 and 9. Applicant’s amendment to claim 3 is sufficient to overcome the previous objection to claims 4 and 5. Applicant’s amendment to claim 10 is sufficient to overcome all previous objections to claim 10. Applicant’s amendments to claims 10 and 16 are sufficient to overcome the previous objection to claims 10 and 16.
Applicant's arguments with respect to claim 1 that Alglave does not teach the tongue shelf having a shelf forward edge spaced from the body inner surface by a hole in the bite pad; the hole being shaped to accommodate therein the front teeth of the human mouth have been fully considered and are persuasive. Claim 1 is allowable as detailed below. Claims 3-5, 7 and 8 depend on claim 1 and therefore, are also allowable.
Applicant’s arguments with respect to claim(s) 12-14 have been considered but are moot because the new ground of rejection does not rely on any 
Applicant's remaining arguments filed 9/21/2021 have been fully considered but they are not persuasive. 
Regarding claim 9, Applicant argues that Alglave does not teach the airflow inhibitor body being adapted to be disposed in the human mouth entirely between the lips and the teeth. In response, the examiner respectfully disagrees. First, Alglave teaches in Figures 8a-8c and [0071] and [0074-0075] the airflow inhibitor body (screen 7) being positioned between the lips and teeth. Further, Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, depending on the size or configuration of an individual user’s anatomy, the airflow inhibitor body (screen 7) of Alglave is capable of being entirely disposed between the user’s lips and teeth. Applicant argues that the Alglave appliance includes a major portion that rests behind the teeth in the area of the tongue. However, the examiner notes that claim 9 only requires the airflow inhibitor body (and not the entire appliance, as Applicant appears to argue) being entirely disposed between the user’s lips and teeth.
In response to applicant's argument that Alglave is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Alglave is in the field of applicant’s endeavor (arch-shaped oral appliances including a bite pad and a tongue shelf).

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a tongue shelf attached to the bite pad,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “the tongue shelf extending laterally from the bite pad,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “the tongue shelf having a shelf forward edge spaced from the body inner surface by a hole in the bite pad,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “the hole being shaped to accommodate therein the front teeth of the human .  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  claim 9 recites “an airflow inhibitor body, adapted to be disposed in the human mouth entirely between the lips and the teeth,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  claim 10 recites “a tongue shelf, attached to the bite pad,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  claim 10 recites “shelf forward edge separated from the body inner surface by a hole in the bite pad,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-14, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites “the hole having a dimension, along the second axis, adapted to accommodate two front teeth of a human mouth.” While Applicant’s specification teaches “the hole 250 may improve the ability of the tongue shelf 200 to flex in the upward direction or the downward direction and may be helpful in comfortably accommodating the user's front teeth,” there is no teaching in Applicant’s specification as originally filed that the hole 250 specifically accommodates two (and not a greater number) of the user’s front teeth (as recited in claim 10). Claims 12-14, 16 and 17 depend on claim 10 and therefore, include the same error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alglave (US 2018/0344507) in view of Walls (US 2017/0165102).
In regards to claim 9, Alglave teaches in Figures 1-9b an airflow inhibitor body (screen 7), adapted to be disposed in the human mouth entirely between (as shown in Figures 8a-8c; [0071] and [0074-0075] further teaches the screen 7 being positioned between the lips and teeth; depending on the size or configuration of an individual user’s anatomy, the screen 7 is capable of being entirely disposed between the user’s lips and teeth) the lips (upper lip ls, lower lip li) and the teeth (teeth D, D’); the airflow inhibitor body (screen 7) having a body outer surface (as defined in the annotated copy of Figure 8a provided above) and a body inner surface (as defined in the annotated copy of Figure 8a provided above), the body outer surface (as defined in the annotated copy of Figure 8a provided above) being adjacent to (as shown in Figure 8a) the lips (upper lip ls, lower lip li) and the body inner surface (as defined in the annotated copy of Figure 8a provided above) being adjacent to (as shown in Figure 8a) the teeth (teeth D, D’) when disposed in the human mouth (as shown in Figure 8a); the airflow inhibitor body (screen 7) having an body wall (as defined in the annotated copy of Figure 8a 
Alglave does not teach the body wall having one or more thinned wall channels extending between the body upper edge and the body lower edge.
However, Walls teaches in Figure 1 and claim 2 an analogous device with the body wall (front portion 20) having one or more thinned wall channels (indicator marks 22; indicator marks 22 are taught in claim 2 to comprise slots, which provide a channel extending between thinned portions of front portion 20) extending between (as shown in 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the body wall of Alglave to provide the body wall having one or more thinned wall channels extending between the body upper edge and the body lower edge as taught by Walls because this element is known to provide a mechanism to customize the size of the body, “thereby customizing the size of the intra-oral device to fit properly and comfortably within the user's mouth,” as Walls teaches in [0029]. 

Allowable Subject Matter
Claims 1, 3-5, 7 and 8 are allowed. In regards to claim 1, the prior art does not teach an airflow inhibitor apparatus with the tongue shelf having a shelf forward edge spaced from the body inner surface by a hole in the bite pad; the hole being shaped to accommodate therein the front teeth of the human mouth, in combination with the other element(s) of the claim. Claims 3-5, 7 and 8 depend on claim 1 and therefore, are also allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 2018/0028297)
Oberto (US 2,521,084)
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/26/2022